Opinion by
Judge Elliott :
The original judgment cannot be considered, as it was rendered in .1868. But the court erred in adjudging a sale of the appellants’ lands without stating the number of acres or giving any boundary of the land.
In Lawless v. Barger, 9 Bush 665, this court decided that the judgment should be so certain in the description of the property as to enable the commissioner to discharge his duties without reference to any other papers in the cause, and that the commissioner in his report should be definite in his description of the land; and although the original judgment in this case is protected by age and length of time, the judgment confirming the commissioner’s report is not.
The suit was brought to enforce a lien on blank acres of land, and the judgment refers to the petition for boundary without giving any, *657and the report of sale which was afterward confirmed was equally indefinite.

Boles & McQuown, for appellants.


Leslie & Scott, for appellees.

Wherefore the judgment confirming the commissioner’s report is reversed and sale annulled, and cause remanded for further proceedings consistent with this opinion.